Citation Nr: 1002214
Decision Date: 01/13/10	Archive Date: 03/15/10

Citation Nr: 1002214	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-03 616	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel

INTRODUCTION

For the record, the appellant had active military service in 
the U.S. Air Force from March 1967 through May 1971.  During 
that period of service, he served in the Republic of Vietnam 
from May 31, 1968 through June 20, 1969.

This matter initially came before the Board of Veterans" 
Appeals ("BVA" or "Board") on appeal from a February 2005 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Los Angeles, California 
in which the RO denied the benefit sought on appeal.  The 
appellant appealed the denial of his service connection claim 
to the Board.  Thereafter, the RO referred the case to the 
Board for appellate review.  

In support of his service connection claim, the appellant 
testified before a Veterans Law Judge at a Travel Board 
hearing in September 2008.  At that time, he submitted 
additional evidence in support of his claim, with a waiver of 
initial RO review. September 2008 BVA hearing transcript, p. 
2.  In February 2009, the Board issued a decision denying the 
appellant's posttraumatic stress disorder claim. See February 
2009 BVA decision.   

In April 2009, the appellant filed a motion for 
reconsideration with the Board of its February 2009 decision. 
See 38 C.F.R. § 20.1001 (2009).  In doing so, the appellant 
submitted new evidence that he argued was material to the 
adjudication of his claim. April 2009 statement in support of 
claim.  In September 2009, the Board granted the appellant's 
motion for reconsideration of the Board's February 2009 
decision by an expanded panel of the Board as provided by 38 
U.S.C.A. § 7103(b) (West 2002).  The undersigned Veterans Law 
Judges have been designated as the reconsideration panel.  
The decision rendered herein by the reconsideration panel 
replaces the February 2009 Board decision, and now 
constitutes the final decision of the Board as to the 
reconsidered issue. See 38 C.F.R. § 20.1100 (2009).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has a current diagnosis of posttraumatic 
stress disorder that has been linked to trauma that 
purportedly occurred during the appellant's period of 
service.  

3.  The record on appeal contains credible supporting 
evidence to verify the occurrence of the appellant's reported 
in-service stressor. 


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the Board 
concludes that posttraumatic stress disorder was incurred 
during active military service. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).


In this case, a letter dated in September 2004 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for posttraumatic stress 
disorder ("PTSD"), the appellant cannot be prejudiced by a 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to the merits 
of the issue.  

B.  Service connection for PTSD

In the current appeal, the appellant seeks service connection 
for PTSD that he contends he developed as a result of 
experiences that occurred during his service in Republic of 
Vietnam. See August 2004 Application for Compensation and 
Pension; appellant's statements; September 2008 BVA hearing 
transcript.  Specifically, the appellant reports that while 
stationed at Phan Rang Air Base in Vietnam from May 1968 
through June 1969, he was temporarily assigned to the 35th 
Security Police Squadron for a period of four to five months 
as an "augmentee" even though his military occupation 
specialty ("MOS") in service was a jet engine mechanic. Id.    
The appellant states that when he was assigned to security 
detail, he felt that he was about to be placed in a situation 
that he feared but had no power to say otherwise. See 
November 2004 statement in support of claim.  He also alleges 
that he was involved in fire fights on four separate 
occasions while serving as an augmentee because the enemy was 
trying to penetrate the perimeter of the base. See 
appellant's statements; September 2008 BVA hearing 
transcript.   

In terms of the fire fights referenced above, the Board 
observes that the appellant has described one fire fight in 
particular that he reports occurred on January 26, 1969 while 
he was detailed to the security police squadron and manning a 
watch tower close to the perimeter of the base. Id.  On that 
night, the appellant reports that he remembers hearing 
suspicious noises, movement and yelling from the nearby 
village, and then the perimeter in front of him came under 
attack with heavy small arms fire, at which point he returned 
fire with his M60 machine gun. Id.  The appellant contends 
that during this fire fight, he grabbed his M16 and shot and 
killed a Vietcong soldier, in order to protect a fellow 
service member who was pinned down by the enemy soldier. Id.  
The Appellant noted that the events of January 26, 1969 
leading up to the shooting of the enemy soldier were 
emotionally traumatic because he expected an all out attack 
on the base, and was preparing to die. Id; November 2004 and 
August 2005 stressor statements; however, see also February 
2006 statement in support of claim (contrary to earlier 
statements, the appellant reported that he killed multiple 
enemy soldiers on the evening of January 26, 1969). 

Having carefully considered the appellant's PTSD claim in 
light of the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise and that reasonable doubt 
should be resolved in favor of the appellant.  As such, the 
Board finds that the appellant's appeal in regards to his 
claim of entitlement to service connection for PTSD should be 
granted.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, 
a claimant must generally submit: (1) medical evidence of a 
current disability; 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  Service connection for PTSD specifically requires: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-
IV); (2) a link, established by medical evidence, between a 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  Absent a showing of 
all three elements, service connection must generally be 
denied.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types 
and circumstances of service, as shown by a veteran's 
military records and all pertinent medical and lay evidence. 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of an in-service 
stressor for PTSD will vary depending on whether or not the 
veteran seeking service connection "engaged in combat with 
the enemy." Id.  If VA determines that the veteran engaged 
in combat with the enemy and that the alleged stressor is 
related to combat, then the veteran's lay testimony or 
statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. See Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of 
every detail, including the veteran's personal participation 
is not required; rather, the veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure. Suozzi v. Brown, 10 
Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (holding that a veteran need not corroborate 
his actual physical proximity to (or firsthand experience 
with) and personal participation in rocket attacks while 
stationed in Vietnam.)

Turning to the merits of the appellant's claim, the Board 
initially observes that the medical evidence of record 
indicates that the appellant has been diagnosed with PTSD 
based upon the appellant's account of his time spent in 
Vietnam, in particular, the January 1969 fire fight incident 
discussed above which occurred while the appellant claims he 
was detailed as an augmentee to the 35th Security Police 
Squadron. See VA medical records dated in August 2004 and 
April 2007.  The appellant's PTSD diagnosis constitutes a 
current disability for VA purposes, thereby fulfilling the 
first element necessary to establish service connection.  The 
appellant's VA medical records also reference a nexus opinion 
between the appellant's PTSD diagnosis and his alleged 
traumatic incidents in service, satisfying the second element 
needed to establish service connection in this case.  Thus, 
the only remaining issue before the Board is whether there is 
credible evidence of record corroborating the appellant's 
allegations that he experienced a traumatic event in service 
such that he feared for his life and subsequently developed 
PTSD.  

Turning to the evidence in this case, the Board initially 
notes that the presumption afforded under 38 U.S.C.A. § 
1154(b) is not for application in this case since a review of 
the appellant's service file fails to reveal any indication 
that the appellant participated in combat during his period 
of service.  Specifically, the Board observes that while the 
appellant's personnel records show that he was stationed at 
Phan Rang Air Base in Vietnam from May 1968 through June 
1969, his military occupational specialty ("MOS") is listed 
as a jet engine mechanic serving with the 35th Field 
Maintenance Squadron.  None of the appellant's service 
records, including his performance reports, show that the 
appellant was detailed to the 35th Security Police Squadron 
and that he was assigned to guard duty in connection the 
detail. See service personnel file; service treatment records 
dated from February 1967 to February 1971; April 2007 
response to request for information.  Additionally, while the 
appellant's service records show that he received the 
National Defense Service Medal, the Republic of Vietnam 
Campaign Medal, the Vietnam Service Medal and the Air Force 
Commendation medal, none of these medals denote combat 
participation.  Thus, evidence other then the appellant's 
statements and testimony is necessary to establish the 
occurrence of the appellant's alleged stressor events.

In this regard, the Board observes that the appellant's 
personnel file contains a chronological list of duties 
encompassing the appellant's entire period of service while 
stationed at Phan Rang Air Base (May 31, 1968 through June 
20, 1969), and the only duty title noted for this period is a 
jet engine mechanic.  Additionally, performance reports dated 
from March 1968 through May 25, 1969 note that that the 
appellant was serving with the Field Maintenance Squadron; 
and that his primary duties entailed performing buildup, 
teardown, minor repair, and phase inspection type maintenance 
on the J57-21A turbo jet engine.  The performance reports 
cover the period which includes January 26, 1969, the date of 
the appellant's claimed stressor event, when he asserted that 
he was involved in combat with enemy forces while serving as 
an augmentee detailed to the 35th Police Security Squadron. 
See service personnel records.   

The appellant does not dispute that his service records fail 
to reflect that he participated in combat or that he was 
assigned as an augmentee to defend Phan Rang Air Base against 
hostile actions during his period of service in Vietnam. See 
September 2008 Board Hearing Transcript.  Rather, the 
appellant has attempted to provide alternative evidence to 
corroborate his alleged stressor event, to include internet 
articles and unit history reports documenting the attack on 
Phan Rang Air Base on January 26, 1969; several buddy 
statements from fellow servicemen attesting to the 
appellant's presence at Phan Rang Air Base and that 
augmentees were utilized at that base; as well as lay 
statements from the appellant's spouse and daughter 
discussing the appellant's post-service symptomatology. See 
Unit History, Quarterly Historical Report, from January 1, 
1969 through March 31, 1969; statements from M.S. and P.S. 
dated in November 2004; buddy statements dated in July 2005, 
February 2007, April 2007 and November 2007.  In addition, 
the appellant recently submitted a record that he purports is 
a service personnel training record that reflects the 
appellant underwent 10 hours of augmentee training in 1968 
while in Vietnam. See general military training record 
submitted by the appellant in April 2009.  
 
The Board has given very serious and careful consideration to 
all of the evidence contained in the appellant's claims file, 
to specifically include the appellant's statements and the 
lay statements of record.  Even though this evidence is 
somewhat contradictory in terms of apparent inconsistencies 
between the appellant's recollections and those of his fellow 
servicemen, as well as inconsistencies with the official 
documentation of the appellant's activities in service, the 
evidence clearly shows that the appellant was stationed at 
Phan Rang Air Base when that base was attacked on January 26, 
1969.  Regardless of whether the appellant was acting as an 
augmentee to the 35th Security Police Squadron on the evening 
of the attack or in some other capacity, it is logical to 
conclude that he likely feared for his life during the 
attack. See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
As such, the Board finds that the appellant's alleged PTSD 
stressor has been corroborated by credible supporting 
evidence and will grant service connection in this case. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  In doing so, 
reasonable doubt has been resolved in favor of the appellant.  


ORDER

Service connection for posttraumatic stress disorder is 
granted.



			
	S. L. Kennedy	Robert E. Sullivan             
	Veterans Law Judge                                      
	Veterans Law Judge
Board of Veterans' Appeals                          Board of 
Veterans' Appeals



	                         
__________________________________________
	Michael A. Herman
	Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0905102	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force 
from March 1967 through May 1971.  The Veteran served in the 
Republic of Vietnam from May 31, 1968 through June 20, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in September 2008.  A 
transcript of that hearing is of record.  The Board notes 
that although the Veteran submitted additional evidence at 
the pre-hearing conference, subsequent to the final 
consideration of the claim by the RO, the Veteran 
specifically waived his right to have this additional 
evidence considered initially by the RO.  See 38 C.F.R. § 
20.1304.  Therefore, the Board may properly consider such 
evidence in rendering its decision. 


FINDING OF FACT

The Veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its review of the issue and 
the text of the relevant portions of the VA regulations.  The 
Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
and VA records.  As to whether further action should have 
been undertaken by way of obtaining a medical opinion on the 
question of whether the Veteran's PTSD was related to 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).   In this case, 
as will be explained in detail below, there is no indication, 
except by way of unsupported allegation, that the Veteran's 
current PTSD may be associated with his military service.  
Further, the Veteran has already been diagnosed with PTSD but 
the diagnosis was not linked to a corroborated in-service 
stressful event.  Therefore, the Board finds that obtaining a 
VA PTSD examination would prove futile without first 
verifying an in-service stressor on which to base a 
diagnosis.  Consequently, given the standard of the 
regulation, the Board finds that that there is sufficient 
medical evidence in the record for the Board to make a 
decision on the claim, and that a medical nexus opinion is 
not required in order to fulfill the duty to assist.  

II. PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
Veteran did not engage in combat with the enemy, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.



Background

In this case, the Veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the Veteran 
received the National Defense Service Medal, the Republic of 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
Air Force Commendation medal; however, none of these medals 
denote combat participation.  Further, the Veteran's 
personnel records do not show that he was exposed to combat, 
but rather reveal that his military occupational specialty 
(MOS) was a jet engine mechanic serving with the 35th Field 
Maintenance Squadron.
  
The Veteran claims to be suffering from PTSD as a result of 
his service in Vietnam, and noted that the onset of his PTSD 
was in May 1968 (the month he arrived in Vietnam).  See 
August 2004 Application for Compensation and Pension.  He 
contends that even though his MOS was a jet engine mechanic, 
that he was detailed or assigned to the 35th security police 
squadron for a period of four to five months as an 
"augmentee" while stationed at Phan Rang air base.  The 
Veteran stated that when he was assigned to security detail, 
he felt that he was about to be placed in a situation that he 
feared but had no power to say otherwise.  See November 2004 
statement in support of claim.  The Veteran alleges that he 
was involved in fire fights on four separate occasions while 
serving as an augmentee because the enemy was trying to 
penetrate the perimeter of the base.  He described one fire 
fight in particular which occurred on January 26, 1969 while 
he was detailed to the security police squadron and manning a 
watch tower close to the perimeter of the base.  
Specifically, the Veteran noted that he heard suspicious 
noises, movement and yelling from the nearby village, and 
then the perimeter in front of him came under attack with 
heavy small arms fire, at which point he returned fire with 
his M60 machine gun.  The Veteran contends that during this 
fire fight, he grabbed his M16 and shot and killed a Vietcong 
soldier, in order to protect a fellow service member who was 
pinned down by the enemy soldier.  The Veteran noted that the 
events of January 26, 1969 leading up to the shooting of the 
enemy soldier were emotionally traumatic because he expected 
an all out attack on the base, and was preparing to die.  See 
November 2004 and August 2005 stressor statements.  The Board 
notes that although the Veteran reported in earlier 
statements that he killed only one enemy soldier, in a 
February 2006 statement in support of his claim, the Veteran 
reported that he killed multiple enemy soldiers, noting that 
on January 26, 1969, he aimed his M16 rifle and killed each 
attacking enemy soldier.

During his September 2008 Board hearing, the Veteran stated 
that he was pulled from his primary duties as a jet engine 
mechanic to serve as an augmentee to the security police for 
a period of four to five months, noting that this was his 
sole job during this time period.  See 2008 Board Hearing 
Transcript.  However, despite his assertion regarding his 
augmentee status, the Veteran acknowledged difficulty with 
providing evidence to support his assignment as an augmentee, 
and noted that he did not have any evaluations or official 
documentation showing that he was serving guard duty instead 
of as a mechanic.  As such, the Veteran was provided 60 
additional days to obtain evidence to verify his stressor.  
During his hearing, although the Veteran again made clear 
that the specific in-service stressful experience which he 
felt led to his PTSD was the January 26, 1969 gun battle, and 
asserted that his PTSD was due to this incident; 
significantly, he stated that he did not witness anyone being 
killed or injured, and did not mention killing an enemy 
soldier, even though he had discussed killing enemy 
soldier(s) in detail in previous statements.  More 
specifically, the Veteran testified that although another 
unit took a hit, he was too busy manning his tower and did 
not personally witness what was transpiring, although he 
could see a commotion to his left between his position and 
another tower, and also noted that he heard people screaming 
and shots to the right of his tower coming from a nearby 
village.  See Board Hearing transcript.

Although the Veteran alleged that the January 1969 fire fight 
incident was the primary in-service stressful event, he also 
described a program called Operation Hearts and Minds where 
his unit escorted personnel to other cities.  The Veteran 
noted that he did not exchange fire with enemy forces during 
these operations but stated that during one operation, there 
was a large explosion not far from him, which made for a 
tense ride back to the base in the middle of the night.  See 
November 2004 stressor statement.  Initially, regarding this 
particular stressor event, the Board notes that without more 
information from the Veteran, such as a specific time, place 
and date range that would allow for effective research, this 
incident, Operation Hearts and Minds, is not capable of 
verification.
The Veteran submitted a Unit History, Quarterly Historical 
Report, from January 1, 1969 through March 31, 1969 for the 
35th security police squadron, stationed at Phan Rang Air 
Base noting that in part, the mission of the squadron was to 
defend the air base against hostile actions, and to provide 
weapons training for augmentee personnel.  The report noted 
that the security police squadron required the daily 
employment of roughly 110 augmentee personnel from other 
unrelated career fields, and noted that at one point, 163 
augmentees were required to defend the air base.  The report 
stated that although the augmentee situation produced 
manpower strains on other squadrons, the situation was 
justified during nine enemy attacks against the installation 
in which the augmentee program was thoroughly tested and 
proven in combat.

The record also contains lay statements from two fellow 
servicemen stating that they served as augmentees to the 35th 
security police squadron alongside the Veteran while 
stationed at Phan Rang Air Base.  A statement from L.D. 
recounted the time when he and the Veteran volunteered for 
augmented security duty, but noted that the Colonel in charge 
did not put these types of assignments in the personnel 
records.  L.D. also stated that he remembered when the 
Veteran took his first life.  See July 2005 statement from 
L.D.  Another statement from T.P., a retired Captain for the 
Air Force, noted that he worked as a crew member in the jet 
engine shop of the 35th field maintenance squadron with the 
Veteran, and stated that both of them served as augmentees to 
the base security police squadron, specifically noting that 
the Veteran participated as a security police augmentee in 
defense of the base during the hostile action which occurred 
at Phan Rang Air Base on January 26, 1969.  See statement by 
T.P. submitted by the Veteran in April 2007.

Another statement from a service member, C.H., (who was not 
present at Phan Rang at the same time as the Veteran, and did 
not assert that he was detailed to the security police 
squadron alongside the Veteran), noted that he was assigned 
to the 35th tactical fighter wing safety office during 1971, 
and noted that enlisted personnel in the headquarters 
squadron were required to do squadron duties, such as yard 
work, office work, and guard duties with the security police.  
See C.H.'s February 2007 statement.  
The Veteran also submitted an internet article documenting 
the attack on Phan Rang Air Base in January 1969.  The 
article noted that on January 26, 1969, a sapper, mortar, and 
rocket attack was launched against Phan Rang air base, during 
which time rocket and mortar rounds impacted inside the base, 
and 14 Air Force personnel were wounded and 14 enemies were 
wounded.

Turning to a consideration of the medical evidence pertaining 
to PTSD, the record contains August 2004, and April 2007 
progress notes diagnosing the Veteran with PTSD, based on the 
Veteran's account of his time spent in Vietnam, in 
particular, the January 1969 fire fight incident discussed 
above which occurred while the Veteran claims he was detailed 
as an augmentee to the 35th security police squadron.  See 
August 2004 evaluation at Sepulveda VAMC by I.B., PhD; and 
April 2007 Sepulveda outpatient progress note by B.S, Psy.D., 
and S.G., PhD.

Analysis

In this case, despite the Veteran's contentions that he was 
assigned as an augmentee for the 35th security police 
squadron; significantly, his personnel records, including his 
performance reports, do not show that he was detailed to the 
35th security police squadron at all, much less for the 
prolonged five month period the Veteran described.  In fact, 
a VA request to furnish the Veteran's personnel file contains 
a notation stating that if, as the Veteran asserts, he was 
assigned as an augmentee to the security police for five 
months, this assignment would have required a performance 
report for that duty, or at the very least, a special order.  
See April 2007 VA Request for information.  In this regard, 
the Board notes that the Veteran's personnel file contain a 
chronological list of duties encompassing the Veteran's 
entire period of service while stationed at Phan Rang Air 
Base (May 31, 1968 through June 20, 1969), and the only duty 
title noted for this period is a jet engine mechanic.  
Additionally, performance reports dated from March 1968 
through May 25, 1969, noted that that the Veteran was serving 
with the Field Maintenance Squadron, and that his primary 
duties entailed performing buildup, teardown, minor repair, 
and phase inspection type maintenance on the J57-21A turbo 
jet engine.  The performance reports cover the period which 
includes January 26, 1969, the date of the Veteran's claimed 
stressor event, when he asserted that he was involved in 
combat with enemy forces while serving as an augmentee 
detailed to the 35th police security squadron.

Although the Board acknowledges that Phan Rang Air Base was 
attacked on January 26, 1969, and also acknowledges that 
augmentees were in fact utilized at this air base, the fact 
remains that official documentation does not corroborate the 
Veteran's account of being detailed as an augmentee to the 
35th security police squadron.  The Board finds that lay 
statements from fellow service members L.D. and T.P. 
asserting that the Veteran served as an augmentee are not 
credible because the statements are contradicted by official 
documentation, specifically, the Veteran's personnel records 
showing his duties with the Field Maintenance squadron during 
the time period of his alleged involvement in the January 
1969 stressor event; in addition to a chronological list of 
duties showing that the Veteran served as a jet engine 
mechanic during his entire period of service in Vietnam.  
Further, although L.D. specifically stated that he and the 
Veteran "volunteered" for augmentee duties with the 
security police squadron, the Veteran has frequently stated 
that he was detailed/assigned to that squadron, and pulled 
from his regular duties as a jet engine mechanic, and placed 
into a situation where he had no power to say otherwise.  See 
November 2004 statement in support of claim.  At no point 
does the Veteran himself note that he volunteered for 
augmentee duty.  

Lastly, L.D. in his June 2005 statement remarked that he 
remembered the time when the Veteran took his first life; 
however, as noted above, during his 2008 Board hearing, the 
Veteran did not mention killing anyone.  As such, the Board 
finds the lay statements submitted in support of the 
Veteran's claim not to be credible due to inconsistencies 
between the Veteran's recollections regarding his stressor 
event and L.D.'s statement, in addition to the fact that L.D. 
and T.P.'s statements are contradicted by the information 
contained in the personnel file.

In conclusion, the Board finds it noteworthy that the 
Veteran's personnel records are completely devoid of any 
documentation of his augmentee duties, and do not contain a 
special order or performance report regarding his alleged 
detail to the 35th security police squadron.  Instead, his 
performance reports only reference his duties as a crew 
member in the 35th Field Maintenance Squadron, even during 
the January 1969 time frame when the alleged stressor 
incident occurred.  Further, the Board finds the Veteran's 
current recollections regarding his in-service stressful 
event, (the January 1969 gun battle), are not persuasive due 
to significant inconsistencies regarding his stressor event 
as recounted through statements in support of his claim, and 
at his 2008 Board hearing.  In particular, although the 
Veteran initially asserted that he killed another human being 
(an enemy fighter) during the January 1969 fire fight, and 
described taking another person's life as an extremely 
traumatic experience that he would never forget (see August 
2005 statement in support of claim), subsequently, at his 
2008 Board hearing, the Veteran did not mention killing 
anyone, and further testified that he did not witness anyone 
being killed or injured during the fire fight.  Additionally, 
in his November 2004 statement the Veteran asserted that he 
killed only one enemy fighter during the January 26, 1969 
stressor incident; however, in his February 2006 statement, 
the Veteran reported that he killed multiple enemy soldiers 
on January 26, 1969, noting that he aimed his M16 rifle and 
killed each attacking enemy soldier.  Lastly, the Veteran's 
statements regarding the onset of his PTSD are inconsistent 
because in his August 2004 claim, the Veteran reported the 
onset of his PTSD was in May 1968, which is the month he 
arrived in Vietnam; however, throughout the pendency of this 
appeal, the Veteran noted several times that the stressful 
event which led to his PTSD was a gun battle which took place 
on January 26, 1969.  In view of the significant 
inconsistencies between the Veteran's reports of his 
recollections of his in-service stressful event and also 
considering his personnel records which reflect his primary 
duty as a jet engine mechanic, the Board finds his statements 
not to be credible.

Based on the above analysis, the Board finds that the 
evidence of record weighs heavily against the Veteran's 
claim.  Although the record contains a diagnosis of PTSD, the 
file does not contain evidence of a corroborated in-service 
stressful event.  There is no probative medical evidence of 
record linking the Veteran's current diagnosis of PTSD to a 
corroborated stressor from service.  Obtaining a PTSD 
diagnosis is only part of the analysis.  Without a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred, which is lacking in 
this instance, service connection for PTSD is not warranted.

Taking into account all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  In reaching this conclusion, the Board acknowledges 
that the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.



                   
____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


